Exhibit 10.2.3

 

Amendment

 

This Amendment (“Amendment”) is effective as of the date that both parties have
executed this Amendment (the “Amendment Effective Date”) and amends the nCino,
LLC Software Service Agreement dated November 1, 2012, as amended (the
“Agreement”) by and between nCino, Inc. (“nCino”) and Live Oak Bank
(“Subscriber”).  Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings assigned to them in the Agreement.

 

In exchange for the consideration detailed herein, and other good and valuable
consideration, the receipt of which is acknowledged by both parties, the parties
do hereby agree as follows:

 

1.

This Amendment shall supersede the Amendment dated April 17, 2020 by and between
the parties which is hereby terminated and of no further force or effect.

 

2.

Commencing on the Amendment Effective Date and subject to the terms and
conditions of this Amendment and the Agreement, nCino grants Subscriber a
limited, non-exclusive, non-transferable, non-sublicensable right for the
Operators set forth in Exhibit A below to access and use the additional
Subscription Services set forth in Exhibit A below (“Additional Services”)
solely for Subscriber’s internal business purposes to make loans to Subscriber’s
customers pursuant to the Paycheck Protection Program (“PPP”) under the
Coronavirus Aid, Relief, and Economic Security Act (“CARES
Act”).  Accordingly:  (i) Attachment A of the Agreement shall be amended to
include the Additional Services effective as of the Amendment Effective Date,
(ii) Subscriber will be provisioned the Additional Services within org ID:
00D3k000000kaRB (“Org #1”) and org ID: 00D3k000000uAXY (“Org #2”), as set forth
in Exhibit A below, and (iii) the Additional Services will activate as soon as
practicable following the Amendment Effective Date. The term for the Additional
Services within Org #1 will be one (1) year from April 14, 2020 and the term for
the Additional Services within Org #2 will be from the April 22, 2020 until
November 26, 2020. To the extent the term of the Additional Services extends
beyond the Term of the Agreement, the Agreement shall continue in full force and
effect with respect to the Additional Services until the expiration or
termination of the Additional Services. Subscriber acknowledges and agrees that
(a) it may only use the Additional Services to make and service PPP loans to its
customers under the CARES Act and for no other purpose, (b) it is responsible
for reviewing any laws, rules, and regulations applicable to Subscriber,
including the CARES Act and the PPP (collectively, the “Regulations”), (c) it is
responsible for ensuring Subscriber’s compliance with the Regulations, and (d)
nCino has no responsibility or obligation for ensuring Subscriber’s compliance
with the Regulations.     

Page 1 of 3

 

--------------------------------------------------------------------------------

Exhibit A

 

Org #1: Org ID: 00D3k000000kaRB

 

Module License(s)*

Features

Quantity

Price***

Total Annual Fees

nCino Limited Seat**

•Access to nCino functionality

•Salesforce basic Platform functionality

355 Operator(s)****

$0/Operator/Month

$0

nCino Standard Admin Seat

•Functionality for product release management into nCino Sandbox test
environment

•Release of features into live production environment

•Continuous improvement suggestion management and release of new enhancements
into live production environment

•User set-up / permissions / accessibility management

25 Operator(s)****

$0/Operator/Month

$0

nCino Customer Community Plus

•Roles and Sharing

•Delegated Administration capabilities

•Tasks

35,000 Logins/Month

$0/Login/Month

$0

Salesforce Shield Bundle

$0

Annual Support and Maintenance

$0

 

Org #2: Org ID: 00D3k000000uAXY

 

Module License(s)*

Features

Quantity

Price***

Total Annual Fees

nCino Limited Seat**

•Access to nCino functionality

•Salesforce basic Platform functionality

225 Operator(s)****

$0/Operator/Month

$0

Annual Support and Maintenance

$0

 

Page 2 of 3

 

--------------------------------------------------------------------------------

*The specific features, functionality and limitations of the Module Licenses are
set forth in the Documentation.  The Subscription Services include a specific
amount of data and file storage capacity. Additional storage capacity can be
purchased if needed.

**Limited Operators are restricted from using the Subscription Services for any
purpose other than for Small Business Loans.

***Subscriber has contracted with Accenture LLP (“Accenture”) for Accenture to
facilitate, as the lead of a consortium of companies that will provide several
products and services to Subscriber in connection with the PPP, Subscriber
making and processing PPP loans to its customers pursuant to the PPP (the
“Project”).  The parties acknowledge that nCino is supplying the Additional
Services to Subscriber specifically for the Project and that Subscriber’s
payment for access to, and use of, such Additional Services will pass through
Accenture (that is, Subscriber will pay Accenture the agreed upon fees for the
entire consortium of products being provided and then Accenture will pay nCino,
along with each of the other consortium members, the fees agreed upon between
Accenture and each consortium member for the products and services each such
consortium member provides for the Project).

****Any Accenture personnel granted access to and/or use of the Subscription
Services by Subscriber for the Project shall be considered Operators (as such
term is defined in the Agreement).

 

3.

Subscriber acknowledges and agrees that it shall solely look to, and solely seek
recourse from, Accenture (and not from Vendor) in connection with any questions,
issues, support needs, liability or losses arising out of or relating to the
Project, the Additional Services or this Amendment.

 

4.

Except as set forth in this Amendment, the Agreement is unaffected and shall
continue in full force and effect in accordance with its terms.  Any further
modification or amendment to the Agreement must be set forth in writing in a
document executed by both parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the dates
shown below their respective signatures.

 

nCino

Subscriber

Signature:  /s/ David Rudow

Signature:   /s/ Mark Moroz

Name: David Rudow

Name:  Mark Moroz

Title:  Chief Financial Officer

Title:  EVP – Head of Product

Date:  4/24/2020

Date:  4/24/2020

 

Page 3 of 3

 